Title: To John Adams from James Brice, 7 July 1798
From: Brice, James,Dinsmore, James
To: Adams, John


To the President the Senate and the House of Representatives of the United States of America.
The address and memorial of Sundry Inhabitants of Washington Cou County in the State of Pennsylvania,
Respectfully Sheweth,

ante 7 July 1798

That we sincerely regret that any circumstances should have given any Foreign government ground to believe, that, when the safety of government, liberty, Independence, or prosperity of the United States is menaced, there can be A division of  Opinion among the people of America; that this people, so happy under a constitution and Administration of their own choice, will ever seek the shelter of a Foreign power; or that such a belief, so injurious to the true sentiments of the American people should be avowed by a foreign government, as a motive to unjust vexation, and a means of Accomplishing further oppression, and establishing a Foreign influence against our government, altogether inconsistent with our happiness as a people, and our Independence as a Nation.—
We have seen with sincere pleasure that no effort to obtain Justice and peace with France has been untried, which Justice, candour—Liberality, and affection to that nation could have Dictated, if Justice be refused, and if peace be Obtainable, only on Terms Disgraceful to National Virtue, and Inconsistent with National Independence: By concessions which as not founded on Right, and extorted only by force, instead of securing peace, must invite Rapacity, and end in Slavery: We trust that, that spirit which resisted Britain the usurping power of Britain is yet alive in America to resist usurpation from any nation. And having confidence in those to whose Management we have committed our National Interests we pledge ourselves to support their measures, by a cordial attention to every Duty Incumbent on citizens of a Free and Independent Republic—
Jas BriceJames DinsmoreGeorge WallaceRobert Hamilton40 more signatures